By tbe Court,
Boise, J.:
From this statement of facts it appears that Ackerman & Co. entered the premises in question under a parol agreement to lease the same for three years, and being so in possession delivered the possession to the defendant, who became their successor under the same right. We think that under the authority of Garret v. Clark, this became a tenancy from year to year, and could only be determined by notice by one party to the other. The rule is fully stated in that case, and we feel constrained to adhere to it as settling an important principle concerning such tenures, and we are not at liberty to change this rule at this time, unless we should find very cogent reasons for so doing, and we think no such reasons exist. We therefore refer to the opinion of Judge Shattuek, in that case, for a full statement of the reasons on which the rule was established. (5 Or. 64.)
The judgment of the circuit court will be reversed and judgment given for the plaintiff on this agreed statement of facts.